DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 5/5/2022. Claims 1-7, 9-10, and 12-20 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments filed 5/5/2022, see pages 6-7, have been fully considered but they are not persuasive.  The Applicant has argued that Caspe has been incorrectly cited because “…the time and user interface are initiated in response to a user input…” and not in response to “vehicle conditions” however, the teachings of Caspe were merely to show the extension of a timer within a vehicle.  Different vehicle conditions are taught by other references, which trigger each trigger the timer to initiate.
Applicant’s arguments, see page 7, filed 5/5/2022, with respect to the rejection(s) of claim 1 under Skelton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lineberger (US-5219413; already of record).  The conditions cited in Lineberger are more applicable to teaching a propulsion mode than previous citations of Skelton, after reviewing Applicant’s arguments.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lineberger (US-5219413; already of record) in view of Caspe-Detzer et al. (US- 2008/0291001; hereinafter Caspe; already of record) and Biondo et al. (US-2018/0174419; hereinafter Biondo; already of record), and further in view of Strupp (US-2019/0298273; already of record).
Regarding claim 1, Lineberger discloses an apparatus (see Lineberger at least Abs) comprising: 
…
a vehicle controller to establish an occurrence of a vehicle motion (see Lineberger at least col 5 lines 7-35); 
a processor operative to initiate a timer having a default time duration (see Lineberger at least col 5 lines 27-35) … in response to the vehicle operating mode being in a propulsion mode (see Lineberger at least col 5 lines 19-24 where an idling vehicle with a speed of zero may be considered to be in propulsion mode according to the instant Specification definition of “vehicle motion is enabled”, such as if the vehicle has a brake applied or transmission in neutral), … the processor being further operative to transition the vehicle operating mode to a shutdown mode in response to an expiration of the default time duration (see Lineberger at least col 4 lines 17-21), and … 
…  
However, Lineberger does not explicitly disclose the following:
…a sensor to detect a vehicle door cycle…
…a processor operative to … generate a user prompt to extend the default time duration in response to … the occurrence of the vehicle motion and the vehicle door cycle … and to extend to the default time duration in response to a user input…
…a display operative to display a user interface in response to the user prompt and to receive the user input indicative of a request to extend the default time duration of the timer and to couple the user input to the processor.
Caspe, in the same field of endeavor, teaches 
…
…a processor operative to … generate a user prompt to extend the default time duration (see Caspe at least [0018]-[0020]) … and to extend to the default time duration in response to a user input (see Caspe at least [0024] and [0030])… 
…a display operative to display a user interface in response to the user prompt and to receive the user input indicative of a request to extend the default time duration of the timer and to couple the user input to the processor (see Caspe at least [0018]-[0020], Fig 1, and Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timer initiated by a vehicle propulsion mode as disclosed by Lineberger with a prompt to extend the time as taught by Caspe to allow for vehicle functions to continue while in an otherwise dormant mode of operation (see Caspe at least [0002]-[0003]).
Neither Lineberger nor Caspe explicitly disclose or teach the following:
…a sensor to detect a vehicle door cycle…
…a processor operative to … initiate a timer having a default time duration … in response to … the occurrence of the vehicle motion and the vehicle door cycle…  
Biondo, in the same field of endeavor, teaches 
…a sensor to detect a vehicle door cycle (see Biondo at least [0043] and [0053])…
…a processor operative to … initiate a timer having a default time duration … in response to … the vehicle door cycle (see Biondo at least [0052])…  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timer as taught by the Lineberger in view of Caspe with a door cycle detection as taught by Biondo to monitor the status of the vehicle’s operation mode after a door cycle has been detected (see Biondo at least [0038]).
Neither Lineberger nor Caspe nor Biondo explicitly disclose or teach the following:
…a processor operative to … initiate a timer having a default time duration … in response to … the occurrence of the vehicle motion…  
Strupp, in the same field of endeavor, teaches 
…a processor operative to … initiate a timer having a default time duration … in response to … the occurrence of the vehicle motion (see Strupp at least [0097])…  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timer as taught by the Lineberger in view of Caspe and Biondo with a vehicle motion detection as taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see Strupp at least [0097]).
Regarding claim 3, Lineberger in view of Caspe, Biondo, and Strupp teach the apparatus of claim 1 wherein the occurrence of a vehicle motion is indicative of a vehicle being driven for a predetermined distance (see Strupp at least [0048] and [0097] which details the capability of an accelerometer to detect motion, along with tracking time periods in which accelerometer data is within a threshold; such data indicative of vehicle motion which would result in the vehicle having been driven for a distance over a predetermined threshold of 0).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus as taught by Lineberger, Caspe, Biondo, and Strupp with a form of motion detection such as that taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see Strupp at least [0097]).
Regarding claim 4, Lineberger in view of Caspe, Biondo, and Strupp teach the apparatus of claim 1 wherein the display comprises a touch sensitive display mounted within a vehicle cabin (see Caspe at least [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display as taught by Lineberger, Caspe, Biondo, and Strupp with touch sensitive capabilities as presented by Caspe to allow for simple and concise operation of a countdown timer (see Caspe at least [0007]).
Regarding claim 5, Lineberger in view of Caspe, Biondo, and Strupp teach the apparatus of claim 1 wherein the vehicle door cycle is indicative of a vehicle driver's door being opened and closed (see Biondo at least [0043] and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus as taught by the Lineberger, Caspe, Biondo, and Strupp with a door cycle detection as taught by Biondo to monitor the status of the vehicle’s operation mode after a door cycle has been detected (see Biondo at least [0038]).
Regarding claim 6, Lineberger in view of Caspe, Biondo, and Strupp teach the apparatus of claim 1 further including a vehicle occupancy detector operative for detecting a driver occupancy (see Lineberger at least col 3 lines 49-64) and the timer is initiated in response to a driver not being detected (see Lineberger at least col 4 lines 10-15).
Regarding claim 7, Lineberger in view of Caspe, Biondo, and Strupp teach the apparatus of claim 1 wherein the display comprises a mobile device operative to receive the user prompt (see Caspe at least [0018]-[0020], Fig 1, and Fig 2) via a wireless network and to transmit the user input via the wireless network (see Biondo at least [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display as taught by Lineberger, Caspe, Biondo, and Strupp with a mobile device capable of transmitting user input such as taught by Biondo to provide communication between a user and vehicle regardless of the user’s location (see Biondo at least [0017]-[0018] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display as taught by Lineberger, Caspe, Biondo, and Strupp with a user prompt to extend the time as taught by Caspe to allow for vehicle functions to continue while in an otherwise dormant mode of operation (see Caspe at least [0002]-[0003]).

Claims 2, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lineberger in view of Caspe, Biondo, and Strupp, and further in view of Skelton (US-10,194,017; already of record).
Regarding claim 2, Lineberger in view of Caspe, Biondo, and Strupp teach the apparatus of claim 1.  However, neither Lineberger nor Caspe nor Biondo nor Strupp teach an authentication device detector operative to detect an authentication device and wherein the timer being initiated in response to an absence of an authentication device.  
Skelton, in the same field of endeavor, teaches an authentication device detector operative to detect an authentication device (see Skelton at least col 32 lines 10-16) and wherein the timer being initiated in response to an absence of an authentication device (see Skelton at least col 33 lines 7-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Lineberger, Caspe, Biondo, and Strupp with an authentication device detector as taught by Skelton to monitor the location and status of an authentication device (see Skelton at least col 9 lines 20-30).
Regarding claim 9, Lineberger in view of Caspe, Biondo, and Strupp teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  However, none of the aforementioned references explicitly disclose or teach …transitioning a vehicle operating mode to a propulsion mode in response to a control signal from a brake controller indicative of a brake pedal being depressed…
Skelton, in the same field of endeavor, teaches …transitioning a vehicle operating mode to a propulsion mode in response to a control signal from a brake controller indicative of a brake pedal being depressed (see Skelton at least col 11 lines 56-62 and col 12 lines 63-66 where transitioning operation modes is not possible until receiving a signal from a brake pedal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Lineberger, Caspe, Biondo, and Strupp with a brake signal such as that taught by Skelton to provide a consistent means of operation that requires a brake signal prior to shifting operating modes (see Skelton at least col 12 line 63 – col 13 line 6).
Regarding claim 10, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the apparatus of claim 9 further including detecting a vehicle occupancy (see Lineberger at least col 3 lines 49-51) and the time is initiated in response to the vehicle occupancy being indicative of an absence of a vehicle occupant (see Lineberger at least col 4 lines 10-15).
Regarding claim 12, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the method of claim 9 further including extending the default time duration to the extended time duration in response to a detection of a vehicle cabin occupant (see Lineberger at least col 4 lines 38-44).
Regarding claim 13, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the method of claim 9 further including extending the default time duration to the extended time duration (see Caspe at least [0020]) in response to a detection of an authentication device (see Skelton at least col 32 lines 10-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Lineberger in view of Caspe, Biondo, Strupp, and Skelton with a time extension as taught by Caspe so that a time extension can be initiated automatically to prevent and engine shutting down too quickly, thus allowing a user to continue charging a device or using the vehicle’s electricity temporarily during an idle state (see Caspe at least [0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Lineberger in view of Caspe, Biondo, Strupp, and Skelton with an authentication device detector as taught by Skelton to monitor the location and status of an authentication device (see Skelton at least col 9 lines 20-30).
Regarding claim 14, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the method of claim 9 wherein the user prompt (see Caspe at least [0018]-[0020], Fig 1, and Fig 2) is displayed on a mobile device (see Biondo at least [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display as taught by Lineberger, Caspe, Biondo, Strupp, and Skelton with a user prompt to extend the time as taught by Caspe to allow for vehicle functions to continue while in an otherwise dormant mode of operation (see Caspe at least [0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display as taught by Lineberger, Caspe, Biondo, Strupp, and Skelton with a mobile device such as taught by Biondo to allow for communication between a user and vehicle regardless of the user’s location (see Biondo at least [0017]-[0018] and [0032]).
Regarding claim 15, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the method of claim 9 wherein the user prompt is displayed on a display within the vehicle cabin (see Caspe at least [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display as taught by Lineberger, Caspe, Biondo, Strupp, and Skelton with prompt for the user such as presented by Caspe to allow for simple and concise operation of a countdown timer (see Caspe at least [0007]).
Regarding claim 16, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the method of claim 9 wherein the vehicle door cycle is indicative of a driver’s door being opened and closed (see Biondo at least [0043] and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by the Lineberger, Caspe, Biondo, Strupp, and Skelton with a door cycle detection as taught by Biondo to monitor the status of the vehicle’s operation mode after a door cycle has been detected (see Biondo at least [0038]).
Regarding claim 17, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the method of claim 9 wherein the occurrence of the vehicle motion is indicative of a vehicle being driven for a predetermined distance (see Strupp at least [0048] and [0097] which details the capability of an accelerometer to detect motion, along with tracking time periods in which accelerometer data is within a threshold; such data indicative of vehicle motion which would result in the vehicle having been driven for a distance over a predetermined threshold of 0).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Lineberger, Caspe, Biondo, Strupp, and Skelton with a form of motion detection such as that taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see Strupp at least [0097]).
Regarding claim 18, Lineberger in view of Caspe, Biondo, Strupp, and Skelton teach the method of claim 9 wherein the user request is generated in response to a user input on a user interface (see Caspe at least [0018]-[0020], [0024], and [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Lineberger, Caspe, Biondo, Strupp, and Skelton with a user input that generates a request as taught by Caspe to allow for vehicle functions to continue while in an otherwise dormant mode of operation (see Caspe at least [0002]-[0003]).
Regarding claim 19, Lineberger discloses a vehicle control system (see Lineberger at least Abs) comprising: 
an occupancy detector for detecting a vehicle cabin occupant (see Lineberger at least col 3 lines 49-64); 
… 
…
a processor operative to initiate a timer for a default time duration in response to an absence of the detection of a vehicle cabin occupant (see Lineberger at least col 5 lines 27-31), … and a detection of the vehicle operating mode being in a propulsion mode (see Lineberger at least col 5 lines 19-24 where an idling vehicle with a speed of zero may be considered to be in propulsion mode according to the instant Specification definition of “vehicle motion is enabled”, such as if the vehicle has a brake applied or transmission in neutral) … 
…
However, Lineberger does not explicitly disclose the following:
…an authentication sensor for detecting an authentication device…
…a door state detector operative to detect a door cycle…
…a processor operative to initiate a timer for a default time duration in response to … an absence of a detection of the authentication device … an occurrence of a vehicle motion, and the door cycle, generate a user prompt in response to the initiation of the timer, and for extending the default time duration to an extended time duration in response to a user request…
…a user interface for displaying the user prompt and receiving the user request…
Caspe, in the same field of endeavor, teaches the following:
…
…
…a processor operative to … generate a user prompt in response to the initiation of the timer, and for extending the default time duration to an extended time duration in response to a user request (see Caspe at least [0018]-[0020], [0024], and [0030])…
…a user interface for displaying the user prompt and receiving the user request (see Caspe at least [0018]-[0020], Fig 1, and Fig 2)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system as disclosed by Lineberger with an interface for extending a time period as taught by Caspe to allow for vehicle functions to continue while in an otherwise dormant mode of operation (see Caspe at least [0002]-[0003]).
Neither Lineberger nor Caspe explicitly disclose or teach the following:
…an authentication sensor for detecting an authentication device…
…a door state detector operative to detect a door cycle…
…a processor operative to initiate a timer for a default time duration in response to … an absence of a detection of the authentication device … an occurrence of a vehicle motion, and the door cycle…
Skelton, in the same field of endeavor, teaches the following:
…an authentication sensor for detecting an authentication device (see Skelton at least col 32 lines 10-16)…
…
…a processor operative to initiate a timer for a default time duration in response to … an absence of a detection of the authentication device (see Skelton at least col 33 lines 7-14)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system as taught by Lineberger and Caspe with an authentication device detector as taught by Skelton to monitor the location and status of an authentication device (see Skelton at least col 9 lines 20-30).
Neither Lineberger nor Caspe nor Skelton explicitly disclose or teach the following:
…a door state detector operative to detect a door cycle…
…a processor operative to initiate a timer for a default time duration in response to … an occurrence of a vehicle motion, and the door cycle…
Biondo, in the same field of endeavor, teaches the following:
…a door state detector operative to detect a door cycle (see Biondo at least [0043] and [0053])…
…a processor operative to initiate a timer for a default time duration in response to … the door cycle (see Biondo at least [0052])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system as taught by Lineberger, Caspe, and Skelton with a door cycle detection as taught by Biondo to monitor the status of the vehicle’s operation mode after a door cycle has been detected (see Biondo at least [0038]).
Neither Lineberger nor Caspe nor Skelton nor Biondo explicitly disclose or teach the following:
…a processor operative to initiate a timer for a default time duration in response to … an occurrence of a vehicle motion…
Strupp, in the same field of endeavor, teaches the following:
…a processor operative to initiate a timer for a default time duration in response to … an occurrence of a vehicle motion (see Strupp at least [0097]) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system as taught by Lineberger, Caspe, Skelton, and Biondo with a vehicle motion detection as taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see Strupp at least [0097]).
Regarding claim 20, Lineberger in view of Caspe, Skelton, Biondo, and Strupp teach the vehicle control system of claim 19 wherein the timer is initiated in response to a detected occurrence of a vehicle motion before (see Strupp at least [0097]) the detection of the door cycle (see Biondo at least [0043] and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the door cycle detection as taught by Lineberger in view of Caspe, Biondo, Strupp, and Skelton with a timer responsive to vehicle motion as taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see Strupp at least [0097]). The instant application details the order of detecting vehicle motion before detecting a door cycle and then “...assum[ing] that the vehicle operation is completed...” [0058] but does not provide any information as to why the door cycle detection should not come before vehicle motion prior to initiating the timer. With the instant specification explicitly stating that the system “assumes” operation is complete, there is nothing withholding the possibility of a person briefly opening and closing a door at a traffic light and then resuming motion.  For these reasons, the Examiner interprets claim 20 with the assumption that the order of detecting vehicle motion and detecting a door cycle do not matter when determining if a timer should be set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the control system as taught by Lineberger in view of Caspe, Biondo, Strupp, and Skelton with a door cycle detection such as taught by Biondo to monitor the status of the vehicle’s operation mode after a door cycle has been detected (see Biondo at least [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663